Colt, J.
The indictment is for an attempt to extort money by threats of a criminal accusation. Gen. Sts. e. 160, § 28. It charges that the defendant Goodwin did maliciously, verbally threaten to accuse Geldowsld of feloniously and wilfully burning a building belonging to him, which was at the time insured against loss or damage by fire, with intent to injure the insurer. This is substantially the language of the statute making such an act criminal. The defendants moved to quash, because the threats charged are not threats to accuse of any crime, and insist that the exact words of the threat, or the substance thereof, should have been set forth.
The indictment does not purport to give the exact words used by Goodwin; if it did, it might be necessary to prove them at least substantially. The gist of the offence is the attempt to extort money ; the words used do not alone constitute the crime, which is distinguishable from those where words alone are the gist of the offence; as in prosecutions for scandalous words spoken to a magistrate ; or for seditious or blasphemous words; or for libel. In such cases the words must be set out with particularity. Commonwealth v. Moulton, 108 Mass. 307. It is enough here to charge the defendant with verbally threatening to accuse of a specified crime, and the charge will be supported by proof of such a threat in words used by the defendant. Commonwealth v. Murphy, 12 Allen, 449. Commonwealth v. Dorus, 108 Mass. 488. In Commonwealth v. Moulton, the allegation was of a verbal threat “to accuse one of having committed the crime of adultery with” a person named, and it was held sufficient, on a motion to quash, although the language was not set forth.
It is not necessary to set forth the facts, constituting the crime of which accusation is threatened, with the particularity required in an indictment for the crime itself. Commonwealth v. Murphy, ubi supra. The allegation here is that the wilful burning of the building, under the conditions stated, was a crime. It was not necessary to a full, formal and substantial description of the offence of attempting to extort money by such threats, that the situation and description of the building, or the amount for which it was insured, or the names of the companies or individ aals who were to be injured as insurers thereof, should be stated.
*34The allegation in each count against Fogg, that he incited Goodwin to the crime charged on the “ said day of December,” is made sufficiently certain as to time by reference to the day of that month last before named. The motion to quash the indictment was rightly overruled.
The specific instructions requested which were not given were rightly refused, or given with proper qualifications, after fo_l instructions not excepted to had been already given, as to what the government must prove to maintain the prosecution.
There was evidence from many sources, admitted without objection, that the property burned was insured. A contract of insurance may be effected without a written policy. No written contract to insure was disclosed in the evidence admitted, and there was no violation of the rule which requires the production of the writing, or some excuse for its non-production.
There was evidence that Fogg was accessory to the crime charged in the first and second counts. It is to be found in his intimate relations with Goodwin; in the fact that he stopped in his house while in Boston, without going out, except when he went to see Geldowski, and was present at the interview between him and Goodwin; in the falsity of the affidavit which he furnished ; and in other circumstances and conduct, which it is not necessary to state. There is enough to justify the inference that he knew that money was to be extorted by threats, if possible, and that he aided in that purpose.
There was no variance, as claimed in the third request, between the allegations and the proof. The threat proved was a general threat to prosecute; it is consistent with a threat tc accuse Geldowski of the crime of hiring Fogg, as an innocent agent, to set fire to the building. The burning of one’s own building becomes a crime only when done under peculiar circumstances, as when done to defraud insurers; and there is no evidence that Fogg, when he fired the building, knew that it was insured. In the commission of the crime, Geldowski would be principal under such a state of facts. And besides, the affidavit of Fogg, if taken .as interpreting the threats used, shows that the former took the part of a principal in arranging combustible materials for the fire, by the rule that, where there is a series ei acts, constituting together one criminal transaction, the pen *35formance of the several acts separately by different individuals will make all principals. Regina v. Kelly, 2 Car. & K. 379. 1 Bishop Crim. Law, (6th ed.) § 650.
The qualifications which were added by the judge to the fourth and fifth requests were strictly correct, and fairly required by the state of the evidence upon which the government relied. The meaning of the language used must be ascertained by taking all the words in connection with the conduct of the party using them, and the subject matter to which they are applied, especially where the language, as here, is capable of different meanings.
The sixth, seventh, eighth, ninth and tenth requests are disposed of by the finding of the jury, in answer to the inquiry of the court, that Goodwin did not honestly believe that the insurance companies had been defrauded by the fire, and that he was authorized by them to settle their claims for the loss. The instructions asked were not required by the evidence in the case. Lawler v. Earle, 5 Allen, 22.
There is no authority for the proposition contained in the eleventh request, that the word “maliciously,” as used in the Gen. Sts. c. 160, § 28, means a feeling of ill-will, spite, revenge and malice towards the person threatened. The wilful doing of an unlawful act without excuse is ordinarily sufficient to support the allegation that it was done maliciously and with criminal intent. There are some injuries, in the nature of trespasses to property, which are made criminal and punished as malicious mischief, where, in the words of the statutes, the acts are done “ wilfully and maliciously.” It has been held, with reference to that class of offences, that the malice required to support the prosecution must contain the additional element of cruelty or of hostility or revenge towards the person. The wilful doing of an unlawful act without excuse, when applied, as a definition of malice, to injuries to property alone, would make many more trespasses punishable criminally, against the plain intention of these statutes. It is the special depravity or special hostility towards the owner which makes a crime of that which would otherwise be a mere trespass to property. The crime here charged is an offence of a different description; it is an attempt to extort money, and is not to be classed with malicious mischief. *36The act itself implies criminal intent, and there is no occasion, in construing the statute, to hold that, to create the offence, anything more is required than is implied in the usual definition of malice. Commonwealth v. Williams, 110 Mass. 401. Commonwealth v. Walden, 3 Cush. 558. Exceptions overruled.